Matter of Akinrele (2021 NY Slip Op 07303)





Matter of Akinrele


2021 NY Slip Op 07303


Decided on December 22, 2021


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS, JJ.


2020-09162

[*1]In the Matter of Donna Faith Akinrele, admitted as Donna Faith Bruce, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Donna Faith Akinrele, respondent. (Attorney Registration No. 2604213)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Tenth Judicial District. The Grievance Committee commenced a disciplinary proceeding pursuant to 22 NYCRR 1240.8 against the respondent by service and filing of a notice of petition and a verified petition, both dated December 4, 2020, and the respondent served and filed a verified answer dated December 18, 2020. Subsequently, the Grievance Committee submitted a statement of disputed and undisputed facts dated December 31, 2020, and the respondent submitted a statement of disputed and undisputed facts dated January 7, 2021. By decision and order on application of this Court dated January 28, 2021, the matter was referred to the Honorable Sandra L. Sgroi, as Special Referee, to hear and report. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 8, 1994, under the name Donna Faith Bruce.

Catherine A. Sheridan, Hauppauge, NY (Nancy B. Gabriel of counsel), for petitioner.
Foley Griffin, LLP, Garden City, NY (Brian J. Griffin and Chris McDonough of counsel), for respondent.


PER CURIAM.


OPINION & ORDER
The Grievance Committee for the Tenth Judicial District served the respondent with a verified petition dated December 4, 2020, containing two charges of professional misconduct. Following a pre-hearing conference held on February 16, 2021, and a hearing conducted on March 25, 2021, the Special Referee filed a report dated May 29, 2021, in which she sustained the two charges. The Grievance Committee now moves to confirm the Special Referee's report and impose such discipline upon the respondent as the Court deems just and proper. In an affirmation in response dated July 8, 2021, the respondent's counsel contends that, in view of the mitigating circumstances presented, a sanction no greater than a public censure is appropriate.The Petition 
Charges one and two allege that the respondent misappropriated funds entrusted to her as a fiduciary incident to her practice of law, and engaged in conduct adversely reflecting on her fitness as a lawyer, in violation of rules 1.15(a) and 8.4(h) of the Rules of Professional Conduct (22 NYCRR 1200.0), respectively, as follows:
At all times relevant herein, the respondent maintained an attorney trust account at Chase Bank entitled "Donna F. Akinrele Attorney At Law Trust Account IOLA," bearing an account number ending in 3280 (hereinafter the trust account).
In or about June 2019, the respondent was retained to represent the interests of the estate of Vita McPherson (hereinafter the estate) in a real estate transaction (hereinafter the McPherson transaction).
On or about June 11, 2019, the respondent deposited $10,000 into the trust account, representing the down payment in connection with the McPherson transaction. This deposit brought the balance in the trust account to $10,135.51. In or about September 2019, the McPherson transaction was cancelled.
Between June 11, 2019, and September 2019, the respondent was required to have maintained $10,000 in the trust account in connection with the McPherson transaction. However, on July 16, 2019, the respondent issued check No. 7567, for $2,000, from the trust account, made payable to "Donna Akinrele." This disbursement reduced the balance in the trust account to $8,135.51. Between July 16, 2019, and September 30, 2019, the daily ending balance in the trust account was $8,135.51.Findings and Conclusion 
In view of the respondent's admissions and the evidence adduced, we find that the Special Referee properly sustained both charges. The Grievance Committee's motion to confirm the report of the Special Referee is therefore granted.
In determining an appropriate measure of discipline to impose, we have considered, in mitigation, the isolated nature of the misconduct, which occurred during a period when the respondent experienced personal and family difficulties; her candor and acceptance of responsibility; her expressed remorse; the remedial measures that she has implemented; her cooperation with the Grievance Committee's investigation; the evidence of her good character; and her unblemished disciplinary history.
Under the totality of circumstances, the respondent is publicly censured.
LASALLE, P.J., MASTRO, RIVERA, DILLON, and CHAMBERS, JJ., concur.
ORDERED that the petitioner's motion to confirm the Special Referee's report is granted; and it is further,
ORDERED that the respondent is publicly censured for her professional misconduct.
ENTER:
Maria T. Fasulo
Clerk of the Court